Exhibit 10.2

 

Execution Copy

 

CONSULTING AND SEPARATION AGREEMENT AND RELEASE

 

This Consulting and Separation Agreement and Release (this “Agreement”) is
entered into as of March 12, 2013 between Patrick L. Avery (“Employee”) on the
one hand, and Prospect Global Resources Inc., a Nevada corporation, together
with each of its successors, subsidiaries, affiliates, directors, officers,
shareholders, agents and employees (collectively the “Company”) on the other
hand.  Employee and the Company are jointly referred to as the “Parties.”

 

WHEREAS, Employee has been employed by the Company as President and Chief
Executive Officer pursuant to the terms of Second Amended and Restated
Employment Agreement dated as of June 13, 2012 (the “Employment Agreement”);

 

WHEREAS, Employee has also been a member of the Company’s board of directors;
and

 

WHEREAS, Employee voluntarily resigned from those positions effective Thursday
March 7, 2013 and the Company and Employee desire to mutually, amicably and
finally resolve and compromise all issues and claims surrounding Employee’s
employment with the Company and separation from the Company.

 

NOW THEREFORE, the Company and Employee have agreed as follows:

 

1.                                      Separation; Termination of Employment
Agreement.  Employee’s employment with the Company terminated upon Employee’s
resignation, March 7, 2013 (the “Separation Date”).  Employee and the Company
hereby agree that as of the Separation Date the Employment Agreement is
terminated by mutual agreement, of no further force and effect, and superseded
by this Agreement.

 

2.                                      Effective Date.  The effective date of
this Agreement is the eighth day after the date on which Employee executes this
Agreement, but no later than April 15, 2013 (the “Effective Date”), unless
earlier revoked as provided below.

 

3.                                      Benefits.  The Company agrees to accept
Employee’s resignation on the Separation Date and further to provide Employee
the following benefits (collectively the “Benefits”) as consideration for the
promises contained in this Agreement and only upon Employee’s execution,
delivery and non-revocation of this Agreement:

 

a.                                      Severance. The Company shall pay
Employee, in accordance with the Company’s normal payroll practice, twelve
months of base salary, payable in monthly installments over such twelve month
period, for a total amount of $480,000 (the “Severance Payment”), less all
applicable local, state, and federal withholding taxes, at Employee’s current
withholding rates.  The Company will also pay Employee for accrued vacation and
reimburse Employee for all business and professional development expenses
incurred by him but not yet reimbursed. Employee has seven days after the
Separation Date to present the Company a final expense report.  The Company will
promptly reimburse Employee for all reasonable business expenses on such
report.  If there is an outstanding amount due and owing on Employee’s corporate
credit card account(s), the Company has the right to deduct from the Severance
Payment any amount that constitutes

 

--------------------------------------------------------------------------------


 

personal expenditures.  In the event of Employee’s death for any reason prior to
the Effective Date of this Agreement, no Severance Payment whatsoever shall be
due hereunder.  In the event of Employee’s death other than by his own hand
after the Effective Date of this Agreement, the Company shall pay to Employee’s
designated beneficiary or estate, as the case may be, the unpaid balance of
the Severance Payment in monthly installments in accordance with the Company’s
normal payroll practice as provided herein.

 

b.                                      Welfare. Employee shall be provided by
separate notice information explaining his rights to continue health insurance
coverage under COBRA. The Executive shall be solely responsible for deciding, in
his own discretion, whether to exercise and, if exercised, whether to continue
to exercise COBRA rights.

 

c.                                       Additional Payment.  Employee shall be
paid the additional sum of $5,000 subject to Employee’s current withholdings and
deductions, no sooner than eight days and no later than 30 days following the
date on which Employee signs and returns this Agreement.

 

d.                                      Additional Consideration.  Employee
acknowledges the receipt and sufficiency of the foregoing consideration, which
further includes but is not limited to the Company’s obligations herein,
including its release of Employee pursuant to paragraph 7 below.

 

4.                                      Acknowledgment of Paid Wages and Granted
Shares and Options.

 

a.                                      Paid Wages. Employee acknowledges that
on the first pay period following the Separation Date, the Company will pay
Employee his final paycheck, which will include $31,446 for accrued and unused
vacation through the Separation Date less all applicable deductions and
withholdings at Employee’s previous rates. Employee acknowledges that after such
final paycheck, he will not be due, owed, nor entitled to any other wages,
salary, reimbursement, accrued or unused vacation time or benefits other than as
set forth in this Agreement.

 

b.                                      Granted Shares and Options.  Employee
acknowledges that as of the Separation Date: (1) he is fully vested in
(i) 1,500,000 shares of the Company’s common stock, (ii) 600,000 options with an
exercise price of $4.25 per share of the Company’s common stock and that the
exercisability of such options are subject to the terms and conditions set forth
in the applicable option grant and (iii) 300,000 options with an exercise price
of $2.60 per share of the Company’s common stock and that the exercisability of
such options are subject to the terms and conditions set forth in the applicable
option grant; (2) Employee has received from the Company all equity interests
due and owing under his Employment Agreement; and (3) in the event of Employee’s
death, any right or power that Employee could exercise personally with respect
to such equity interests, may be exercised for and on behalf of Employee by
Employee’s designated beneficiary or estate, as the case may be, in accordance
with applicable law.  For the avoidance of doubt, and in no way limiting the
foregoing, Employee hereby acknowledges

 

2

--------------------------------------------------------------------------------


 

that he has no additional rights to any equity interests of the Company arising
from or in connection with the Employment Agreement.

 

5.                                      Senior Advisor Services.  Employee
agrees to serve as a Senior Advisor to the Company, reporting to the Company’s
Chief Executive Officer, and in such role to be available, during normal
business hours, to provide consulting services as requested with respect to the
Company’s business and operations, including the Company’s Holbrook Basin potash
project (the “Services”).  Employee will provide the Services for a period of 60
days (the “Consulting Period”) following the Separation Date for no additional
compensation.  The Consulting Period may be extended thereafter by mutual
agreement of the Parties.

 

6.                                      Release and Waiver by Employee. 
Employee forever settles, releases, waives, and acquits the Company, and its
predecessors, assigns, purchasers, subsidiaries, affiliates, past and present,
as well as the employees, officers, directors, shareholders, agents,
representatives and attorneys of each, past and present (collectively the
“Released Entities”) of each and every claim, whether known or unknown, which
exists as of the date of Employee’s signature on this Agreement, or which may
hereafter arise against the Released Entities, arising out of or relating to
Employee’s employment with the Company, separation from employment, or any
potential claim against any of the Released Entities, other than the breach or
alleged breach of this Agreement or Employee’s rights, if any, to
indemnification, and/or defense under the Company’s certificate of
incorporation, bylaw and/or policy or procedure, or under any insurance
contract, in connection with Employee’s acts or omissions within the course and
scope of his employment with the Company. This release specifically includes,
without limitation, claims for the following:

 

a.                                      Alleged violation of the following laws:
The Age Discrimination in Employment Act of 1967, 29 U.S.C. 621 et seq., as
amended; The Older Workers Benefit Protection Act, Pub. Law 101-433, 104 Stat.
978 (1990); Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000-e, as
amended; the Americans with Disabilities Act (ADA), including the ADA Amendments
Act, effective January 1, 2009; the Civil Rights Acts of 1866, 1871, and 1991;
the Equal Pay Act of 1963; the Lily Ledbetter Fair Pay Act of 2009; the Employee
Retirement and Income Security Act of 1974, as amended; The Occupational Safety
and Health Act, as amended; Family Medical and Leave Act claims based upon past
conduct; Genetic Information Nondiscrimination Act of 2008 (Pub. L. 110-233, 122
Stat. 881 (2008)); Immigration Reform and Control Act of 1986 (8 U.S.C. §§ 1101,
et seq.) as amended; Labor Management Relations Act, including Section 301 of
the LMRA; the National Labor Relations Act; the Colorado Anti-Discrimination Act
C.R.S. § 24-34-101 et seq.; Colorado Labor Relations claims, C.R.S. §§ 8-2-101
et seq., and any other federal, state, or local employment statute, law, or
ordinance, including any and all claims of employment discrimination based on
race, color, creed, religion, ancestry, national origin, sex, gender, age,
marital status, disability, sexual orientation, lawful off-duty conduct, or
retaliation;

 

b.                                      Any and all common law claims such as
wrongful discharge, breach of contract, promissory estoppel, violation of public
policy, defamation, negligence, infliction

 

3

--------------------------------------------------------------------------------


 

of emotional distress, any intentional torts, outrageous conduct, interference
with contract, fraud, misrepresentation, invasion of privacy, and retaliation;
and

 

c.                                       Any and all claims for any of the
following: money damages, including actual, compensatory, liquidated or punitive
damages, equitable relief such as reinstatement or injunctive relief, front or
back pay, benefits, paid time off, liquidated damages, costs, interest,
expenses, attorneys’ fees, or any other remedies.

 

d.                                      Employee acknowledges that nothing in
this paragraph prevents Employee from filing a charge of discrimination with a
federal or state agency, but Employee expressly agrees not to file any claim or
lawsuit based upon or related to such charge of discrimination and expressly
waives, releases and forgoes any damages, benefits, remedies, including
reinstatement, costs, and attorneys fees to which Employee may otherwise be
entitled under any claim, demand or lawsuit, including those initiated by a
third party or federal or state agency. In addition to the releases stated in
this paragraph, Employee expressly covenants that s/he will not take or accept
any money, benefit or other relief from a settlement, finding of cause,
conciliation or lawsuit obtained against the Company based upon a charge of
discrimination or other agency complaint filed by Employee or any third party,
including current or former Company employees, or based upon a proceeding or
lawsuit filed by an agency.  Employee also agrees and affirms that as of the
date of Employee’s signature on this Agreement, he has not filed any charge of
discrimination, claim, demand or lawsuit against any of the Released Entities.

 

7.                                      Release and Waiver by the Company.  The
Company forever settles, releases, waives, and acquits Employee of each and
every claim which exists as of the date of Employee’s signature on this
Agreement.

 

8.                                      No Revival.  The Parties understand and
agree that any breach by either Party of the representations, guarantees or
other obligations set forth in this Agreement shall not operate to revive any of
the alleged claims or disputed issues with respect to Employee’s employment with
or separation from the Company; rather, the sole remedy for such breach shall be
an action for breach of this Agreement.

 

9.                                      Confidentiality.  Employee agrees that
neither Employee nor Employee’s representatives, agents and immediate family
members will reveal any confidential or highly sensitive information relating to
Employee’s employment with or separation from the Company, Company operations or
any confidential or proprietary matters entrusted to Employee as an employee of
the Company, including without limitation, the terms and conditions of this
Agreement, except that Employee may disclose the terms and conditions of this
Agreement to Employee’s immediate family members, attorneys, accountants, tax
consultants, state and federal tax authorities, or as may otherwise be required
by law.

 

10.                               Non-disparagement.  Employee shall not
disparage, orally or in writing, the Company, its officers, directors,
representatives, employees, policies, operations, or any of the

 

4

--------------------------------------------------------------------------------


 

Released Entities. Likewise, the Company’s executive team, investor relations
consultant and directors shall not disparage, orally or in writing, Employee. 
In the event either Party receives a subpoena to testify or otherwise provide
information about topics related to the other Party, the receiving Party shall
immediately notify the other Party.

 

11.                               No Admission of Liability.  By entering into
this Agreement, none of the Parties admits liability of any kind or nature
whatsoever to any other Party, such liability being expressly denied.

 

12.                               Return of Corporate Property.  Employee hereby
covenants and agrees that Employee shall promptly return all documents, keys,
credit cards, data devices, computer equipment, phones, Company products,
keycards, account information, and all other items which are the property of the
Company and/or contains confidential information; and, in the case of documents,
to return any and all materials of any kind and in whatever medium, including,
without limitation, all manuals, handbooks, hard disk drive and diskette data,
microfiche, photographs, geological or other resource information, accounting or
financial information, emails or other Company communications, and any other
Company information that Employee has obtained during the course of Employee’s
employment with the Company.  Employee represents and warrants that he has done
so and, further, that he has taken affirmative steps to inspect and cleanse his
personal computer(s) and phone(s) of the same. Employee further agrees that he
will allow the Company’s designee to inspect his personal computers and
phone(s) and cleanse them of the same if any still remains; Employee releases
the Company and its designee of any liability for any harm or damage that might
be caused in that process and acknowledges it may be necessary for him to reset
his systems to their original factory settings to ensure that such information
has been cleansed of his systems; therefore, before then, Employee shall take
such steps as he believes necessary to back-up his personal photographs, music,
or other information from such systems, but will allow the Company’s designee to
inspect such back-ups to confirm they do not contain any of the Company’s
information either. Notwithstanding the foregoing, following Employee’s prompt
return of such Company property and the Company’s inspection and cleansing of
same, the Company may, in its sole discretion, allow Employee to use certain
Company property during the Consulting Period; provided, that upon the
expiration of the Consulting Period, Employee shall return such Company property
and certify in writing his compliance with this paragraph.

 

13.                               Resignation Letter.  Employee agrees to sign
the general resignation letter attached as Exhibit A to this Agreement. Employee
forever waives and relinquishes any and all claim, right, or interest in
reinstatement or future employment that Employee presently has or might in the
future have with the Released Entities or their assigns.  Employee agrees that
he will not apply for employment with the Released Entities or any of their
assigns in the future and that if he does apply, his employment application need
not be considered and he has no right of recovery for a refusal to be hired.  If
Employee is hired by one of the Released Entities, Employee’s employment may be
terminated, and he has no right to recover for any claims that may arise from
that termination.

 

5

--------------------------------------------------------------------------------


 

14.                               Non-Solicitation; Confidential Information.

 

a.                                      Employee will not at any time during the
period ending on the date two years after the Separation Date without the prior
written consent of the Company, directly or indirectly, whether for his own
account or as a shareholder, partner, joint venturer, employee, consultant,
investor, lender, advisor, and/or agent, of any person or business entity,
solicit, recruit or hire any employees of the Company, or solicit or encourage
any employee of the Company to leave the employment of the Company, as
applicable. Notwithstanding the foregoing, Employee shall not be precluded from
hiring any such person who (i) responds to general or public solicitation not
targeted at such persons (including by a bona fide search firm) or (ii) has been
terminated by the Company or any of its subsidiaries prior to commencement of
employment discussions between Employee and such person.

 

b.                                      (i)  The term “Confidential Information”
as used in this Agreement means all information, as described below, disclosed,
before or after the commencement of Employee’s employment with the Company, by
the Company to Employee, as well as any information to which Employee has access
or that is learned, generated, or created by Employee, whether alone or jointly
with others, whether in written, electronic, oral, or any other form. 
Confidential Information includes Company trade secrets and further includes,
but is not limited to: (i) information relating to computer software and code,
whether owned or licensed by the Company; (ii) client lists, preferences and
strategies, nonpublic contact information, contracts and all other client
information transmitted on a confidential basis to the Company;
(iii) competitive analysis and strategies; (iv) all other technical, marketing,
operational, economic, business, management, or financial knowledge, information
or data of any nature whatsoever relating to the business of the Company; and
(v) any copies, extracts, or notes therefrom or relating thereto.  Confidential
Information shall also include any information that is provided to the Company
by third parties that is subject to obligations of confidentiality. 
Notwithstanding, Confidential Information shall not include: (i) information
that at the time of disclosure is publicly available, or information which later
becomes publicly available through no act or omission of Employee or through no
act of wrongdoing or inadvertent disclosure; (ii) information that Employee
independently developed without the use of the Company’s Confidential
Information that is unrelated to the Company’s business or anticipated business,
including information that Employee developed while working for other clients or
employers prior to the Effective Date; or (iii) information disclosed to
Employee by a third party not in violation of any obligations of confidentiality
to the Company.

 

(ii)  Employee shall not disclose any Confidential Information except as
provided in this Agreement.  All right, title and interest in and to
Confidential Information will remain the property of the Company, and Employee
has no rights to or license under the Confidential Information or under any
related patent, patent application, trademark, copyright, know-how, or other
intellectual property of the Company.

 

(iii)  In the event that Employee is requested or required by subpoena or court
order to disclose any Confidential Information, it is agreed that Employee will
provide immediate notice of such request(s) to the Company and will use
reasonable efforts to resist disclosure, until an appropriate protective order
may be sought, or a waiver of compliance with the provisions of this Agreement
granted.  If, in the absence of a protective order or the receipt of a waiver
hereunder, Employee is nonetheless, in the written opinion of his counsel,
legally

 

6

--------------------------------------------------------------------------------


 

required to disclose Confidential Information received pursuant to this
Agreement, then in such event Employee may disclose such information without
liability hereunder, provided that the Company has been given a reasonable
opportunity to review the text of such disclosure before it is made and that
disclosure is limited to only the Confidential Information specifically required
to be disclosed.

 

c.                                       Employee acknowledges that, in his
former capacities at the Company, he was an executive employee, with a
significant ownership interest in, and access to the confidential and trade
secret information of the Company; therefore, Employee agrees, the foregoing
covenants are reasonable and necessary to protect the business, trade secrets,
and the goodwill of the Company.

 

15.                               Remedy.  In the event of any breach of this
Agreement by Employee, Employee shall immediately forfeit any remaining
Severance Payment. Employee further acknowledges that in the event of any such
breach, the Company will not have an adequate remedy at law. Accordingly, the
Company will be entitled to such equitable and injunctive relief, without bond,
as may be available to restrain Employee and any other person or business entity
involved in such breach or threatened breach from further violations of this
Agreement. Nothing in this Agreement will be construed as prohibiting the
Company from pursuing any other remedies available at law or in equity for
breach or threatened breach, including the recovery of damages.

 

16.                               Indemnification.  The Company agrees to
provide Employee with the indemnification rights (and rights to advancement of
expenses, if any) currently provided by the Company as described in the
Company’s certificate of incorporation and bylaws, to its directors and
officers.  Notwithstanding any future amendments to the Company’s certificate of
incorporation or bylaws, the Company hereby agrees to continue to provide
Employee with such indemnification rights so long as he is exposed to any
potential liability by reason of his services as an officer and director of the
Company.  The rights granted to Employee by the Company in this Agreement shall
not be deemed exclusive of, or in limitation of, any rights to which he may be
entitled under applicable law, the Company’s certificate of incorporation, or
otherwise.  The Company will maintain the current or higher level of director’s
and officer’s insurance naming Employee as a covered party in an amount deemed
mutually sufficient to the Company and Employee.

 

17.                               Tax Compliance; Section 409A.  The Company
shall be entitled to withhold from any amounts payable under this Agreement any
federal, state, local or foreign withholding or other taxes or charges which the
Company is required to withhold pursuant to applicable law.  Notwithstanding any
other provision herein: (i) the parties hereto intend that payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith or exempt therefrom, and, without the prior written consent of
Employee, the Company may adopt such amendments to the Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to exempt any payment hereunder from Section 409A
and/or preserve

 

7

--------------------------------------------------------------------------------


 

the intended tax treatment of any payment provided hereunder, or comply with the
requirements of Section 409A and thereby avoid the application of any penalty
taxes under Section 409A; provided that, in no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on Employee by Section 409A or damages for failing to comply with
Section 409A; (ii) for all purposes of this Agreement, references herein to
“termination” or other terms of similar import shall in each case mean a
“separation from service” within the meaning of Section 409A; (iii) for purposes
of Section 409A, Employee’s right to receive any installment payment pursuant to
this Agreement shall be treated as a right to receive a series of separate and
distinct payments; (iv) in no event shall any payment under this Agreement that
constitutes nonqualified deferred compensation subject to Section 409A be
subject to offset unless otherwise permitted by Section 409A; (v) to the extent
that reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, (A) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by Employee, (B) any right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (vi) payments made in accordance with the Company’s customary payroll
practices shall be made within 30 days of each payroll date pursuant to the
payroll schedule in effect on the Effective Date of this Agreement.

 

18.                               Severability.  If any provision of this
Agreement shall be held invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be impaired thereby.

 

19.                               Successors and Assigns.  Except as otherwise
provided herein, this Agreement shall bind and inure to the benefit of and be
enforceable by Employee, the Company, each of the Party’s respective successors
and assigns, and the Released Entities.

 

20.                               Counterparts.  This Agreement may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same Agreement.

 

21.                               Governing Law.  This Agreement shall be
governed by the internal laws of the State of Colorado, without reference to
principles of conflicts of laws.

 

22.                               No Interpretation Against Drafter.  The
Parties also acknowledge that this Agreement has been the subject of
negotiations and discussions between the Parties.  This Agreement will be
construed to have been drafted by all the Parties, so that any rule of
construing ambiguities against the drafter will have no force or effect with
respect to this Agreement.

 

23.                               Attorney Fees.  Each party to this Agreement
shall be fully responsible for his or its own costs and attorney’s fees
associated with the negotiation and preparation of this Agreement.  In the event
either Party brings a legal action to enforce any provision of this Agreement,
the prevailing party shall be entitled to recover attorney fees, costs and
expenses.

 

8

--------------------------------------------------------------------------------


 

24.          Entire Agreement and Continuing Obligations.  This Agreement
embodies the sole and entire agreement of the Parties with respect to its
subject matter.  Except as noted in this paragraph, no other letter, verbal
statement, agreement, promise, undertaking, understanding, or arrangement, made
prior to or contemporaneously with the execution of this Agreement is binding on
any of the Parties, unless expressly set forth herein.

 

25.          Acknowledgment Under the ADEA.  The Parties acknowledge that this
is an important legal document.  Employee is advised to consult with an attorney
before signing this Agreement.  Employee is also advised that Employee has 21
days after receiving this Agreement to consider it.  If Employee chooses to
agree to the terms of this Agreement, Employee must sign and return the
Agreement to the Company’s President and Chief Executive Officer Damon G.
Barber, at the address below within 21 days of Employee’s receipt of this
Agreement.  If Employee signs the Agreement, Employee will then have the right
to revoke this Agreement by delivering written revocation to the Company’s
President and Chief Executive Officer Damon G. Barber, but such notice must be
received by Mr. Barber within seven days after the date Employee signed the
Agreement.  The signed Agreement and/or any notice of revocation must be
delivered personally, by an overnight delivery service or by certified mail,
return receipt requested, to:

 

Damon G. Barber
President and Chief Executive Officer

Prospect Global Resources Inc.
1401 17th Street, Suite 1550
Denver, CO  80202

 

(Remainder of page intentionally left blank)

 

9

--------------------------------------------------------------------------------


 

If this Agreement is not signed and delivered to Damon G. Barber within the
21-day period, or if it is revoked within the 7-day period, neither Employee nor
the Company will have any rights or obligations under this Agreement.  This
Agreement is binding upon and shall inure to the benefit of the Company,
Employee and the Released Entities.  By signing this Agreement, the Parties
represent that they have read and understand it, that they have discussed or had
an opportunity to discuss it voluntarily with their respective attorneys, and
that they enter into it knowingly and voluntarily.

 

WHEREFORE, Employee and the Company voluntarily enter into this Agreement by
affixing their signatures on the date set forth above.

 

 

/s/ Patrick L. Avery

 

/s/ Damon G. Barber

Patrick L. Avery

 

Damon G. Barber, President and Chief Executive Officer

 

 

Prospect Global Resources Inc.

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

To Whom It May Concern:

 

I, Patrick L. Avery, effective as of March 7, 2013, voluntarily resign all
employment with and as President and Chief Executive Officer as well as a member
or manager of the board of directors of the Company and any of its direct or
indirect subsidiaries.

 

 

 

 

Patrick L. Avery

 

11

--------------------------------------------------------------------------------